Citation Nr: 1227539	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  11-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date prior to June 11, 2008, for the grant of dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to October 1946.  He died in October 1991.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the appellant testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

(During the hearing, the appellant also presented testimony pertaining to a motion to revise September 18, 1998, and October 12, 2005, Board decisions on the basis of clear and unmistakable error (CUE).  A decision on the motion alleging CUE is the subject of a separate Board decision.)  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In August 2007, the United States Court of Appeals for Veterans Claims affirmed an October 12, 2005, Board decision that denied reopening a claim of entitlement to service connection for the cause of the Veteran's death.  

2.  The appellant's petition to reopen her claim for service connection for the cause of the Veteran's death was received on June 11, 2008.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 2008, for grant of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for an earlier effective date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The instant claim arises from a granted claim of service connection for DIC based on the cause of the Veteran's death.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in earlier effective date cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

However, in cases where service connection, to include service connection for the cause of the Veteran's death, has been granted and an effective date has been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files a notice of disagreement (NOD) with, for example, the effective date assigned, the appellant has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id.  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

Here, the appellant submitted a notice of disagreement regarding the effective date assigned by the October 2009 decision, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a Statement of the Case (SOC) in June 2011.  This document informed the appellant of the regulations pertinent to her appeal, including the applicable effective date criteria, advised her of the evidence that had been reviewed in connection with her appeal, and provided her with reasons for its decisions.  38 U.S.C.A. § 7105(d).  Thus, the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The adjudication of a claim for an earlier effective date is largely based upon evidence already in the claims folder; the resolution of the claim often depends upon when certain document(s) were received by VA, and medical evidence which has been previously developed.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2011).  The date that the appellant's claim was received cannot be altered by medical examination or opinion.  Consequently, there is no additional development (that has not already been conducted) that would substantiate the appellant's claim for an earlier effective date.  

As regards the hearing testimony, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge solicited the appellant to set forth her contentions relevant to the claim for an earlier effective date for the grant of service connection for the cause of the Veteran's death.  No additional evidence was identified during the hearing.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The appellant is seeking an effective date earlier than June 11, 2008 for the grant of DIC based on service connection for the cause of the Veteran's death.  She essentially contends that prior RO and Board decisions addressing the claim contained CUE.  

By way of history, here the RO denied a claim for service connection for the cause of the Veteran's death in August 1992.  The appellant did not appeal that decision.  

In May 1995, the appellant sought to reopen her claim.  She alleged that the Veteran was exposed to ionizing radiation in service that resulted in treatment for colon cancer.  She contended that the colon cancer was a contributing cause of the Veteran's death.  

In April 1996, the RO denied her claim.  

In June 1996, the RO sent a letter to Dr. Edward Schwartz and asked him to review the evidence and provide an opinion as to the Veteran's cause of death.  In a handwritten note, Dr. Schwartz stated that he found "no evidence of cancer with metastases.  The cause of the patient's death was as stated in the hospital discharge summary."  

In July 1996, the RO requested a VA medical opinion as to whether colon cancer was related to the Veteran's death.  The appellant appealed that decision.  

In the September 1998 decision, the Board denied the appellant's claim seeking service connection for the cause of the Veteran's death.  The Board's September 1998 decision was final when issued.  

In December 1998, the appellant's representative advised her that she could continue her appeal by filing an appeal with the Court.  In a December 1998 letter, her Congressman also advised her to review the Board's appeals notice and to consider filing an appeal with the Court.  

The appellant did not appeal the decision nor did she move to have the Board reconsider it.  As reconsideration of the Board's September 1998 decision has not been ordered and no other exception to finality applies, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100(a) (2011).  

In January 2003, the appellant requested a copy of her late-husband's claims folder from the RO.  She stated that she wanted the information to support her claim for benefits, obtain information as to his locations during active military service, and information regarding medical treatment received.  

This documenting, while mentioning a claim, does not indicate any intention to reapply to reopen the claim for service connection for the cause of the Veteran's death.  

The appellant was provided a copy of the claims folder in October 2003.  

In November 2003, the RO received a request to reopen the claim for service connection for the cause of the Veteran's death.  In May 2004, the RO denied reopening the claim.  In March 2005, the RO again denied reopening the claim.  The appellant appealed that decision.  

In October 2005, the Board issued a decision in which it denied reopening the claim.  That decision was affirmed by the Court in an August 7, 2007, Memorandum Decision.  

On June 11, 2008, the RO received a request to reopen the claim.  After an initial denial of the claim by the RO in September 2008, in September 2009, the Board found that new and material evidence had been received sufficient to reopen the claim.  The Board re-opened the claim on the basis of a June 2008 letter from the late-Veteran's private physician.  It remanded the claim, however, in order to obtain a VA opinion as to cause of the Veteran's death.  

In October 2009, following the receipt of an October 2009 VA opinion, the RO granted the claim for service connection for the Veteran's death.  The effective date assigned was June 11, 2008.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Here, the last final adjudication of the claim was the August 7, 2007, decision by the Court that affirmed the Board's October 12, 2005, decision to deny reopening the claim.  The effective date for the grant of service connection for the cause of the Veteran's death can not be prior to the August 2007 decision.  The next communication from the appellant was when she requested reopening her claim on June 11, 2008.  That is the date the RO established as the effective date.  There is no earlier effective date permitted under law.  In this case, the appellant's claim was reopened and granted upon receipt of new and material evidence.  When a claim is reopened and granted in such a manner, the effective date is assigned based on the receipt of the petition to reopen, not based on the date of the original claim.  See 38 C.F.R. § 3.400.  Consideration of effective dates prior to the date of receipt of the petition to reopen is barred once finality attaches.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the appellant's assertions as to why an earlier effective date should be assigned, the fact remains that the appellant filed her petition to reopen a claim for service connection for the cause of the Veteran's death on June 11, 2008, which was after the prior decision became final.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on a reopened claim for service connection.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than June 11, 2008, for the grant of DIC is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


